The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2021 has been entered.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-17, 19, 21 and 23-47 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2013/0078728) in view of Bower (US 2008/0287453, newly cited and applied), Xiang and Pillai (US 2007/0218560).  In the patent publication Li teaches compositions and methods for tagging peptides and other molecules using isobaric tandem mass tagging reagents, including N,N-dimethylated amino acid 8-plex and 16-plex isobaric tandem mass tagging reagents.  The tagging reagents comprise: a) a reporter group having at least one atom that is optionally isotopically labeled; b) a balancing group, also having at least one atom that is optionally isotopically labeled, and c) an amine reactive group.  The tagging reagents disclosed herein serve as attractive alternatives for isobaric tag for relative and absolute quantitation (iTRAQ) and tandem mass tags (TMTs) due to their synthetic simplicity, labeling efficiency and improved fragmentation efficiency.  Paragraph [0006] provides a general description of the TMT isobaric tags and paragraphs [0007]-[0008] provide a general description of the iTRAQ isobaric 2 tag with fewer steps involved in its synthesis is desirable to further reduce experimental cost while taking full technical advantages of the isobaric MS.sup.2 tagging approach.  Paragraph [0012] teaches that the inventors previously developed and demonstrated a set of novel and cost effective N,N-dimethylated leucine (DiLeu) 4-plex reagents as an attractive alternative to iTRAQ reagent for protein and peptide quantitation (F. Xiang, et al., Anal. Chem. 2010, 82.  2817-2825).  However, there is no alternative to 8-plex iTRAQ reagents currently on the market.  Therefore, what is needed are improved isobaric tandem MS tags that are simple to synthesize, highly efficient in labeling small molecules and peptides, more stable than the current commercial labeling reagents, and are significantly easier and less expensive to produce.  Developing a set of novel 8-plex, or even 16-plex, reagents with greatly reduced experimental cost would be beneficial for increasing the throughput of multiple sample quantitation and achieving accurate quantitation of multiple samples in a routine manner.  Scheme 1 shows a structure that is equivalent to the claimed X-L-M-Re.  Paragraph [0021] presents a structure for labeling a molecule, formula 1.  Paragraph [0022] defines the various R-groups of formula 1 in which some are isotopically labelled and other include hydrogen, deuterium, branched and unbranched C1 to C12 alkyl groups and C1 to C12 cycloalkyl groups.  Paragraphs [0034]-[0036], [0039]-[0042], [0045]-[0048], {0050]-[0053], [0055]-[0057] show sets of compounds in which the structure varies to give different tags.  Paragraphs [0075]-[0076] show even greater diversity in the reporter and balancing groups.  Figure 1 shows the formation of immonium ions by 4-plex iTRAQ isobaric tags and 4-plex DiLeu isobaric tags.  Figure 2 shows structures that can be considered substituted acetic acid molecules joined to a nitrogen of an amine.  Figure 10 shoes some of the labeling agents made by linking different acid structures from figure 2 to a balancing group.  Li does not teach that the reporter has the claimed piperazine structure.  
The Bower patent publication is directed to the synthesis of piperazine compounds.  Paragraphs [0180]-[0193] and [02253]-[0256] teach the synthesis of several different piperazine-2-carboxylic acids are presented with different alkyl and other groups substituted at the 4-
The Xiang paper was cited by Li with regard to the development of the DiLeu 4-plex reagents.  Of note in the paper is Scheme 1 and its description in the paragraph bridging the columns of page 2818 describing the formation of intense immonium a1 ions from a structure that is similar to that of the iTRAQ structure.  This similarity in structure was the basis for the development of the DiLeu tags.  Scheme 3 shows a structure that is similar to the Li tags.  The last paragraph of the paper on page 2825 teaches that future work will be conducted to extend this methodology to large-scale quantitative proteomics and peptidomics as well as other amino acid-based isobaric tagging strategies for multiplexed quantitation and sequencing.  
In the patent publication Pillai teaches methods, mixtures, kits and compositions pertaining to analyte determination by mass spectrometry.  Beginning at paragraph [0116] the reporter molecule is described.  Of relevance to the instant claims are paragraphs [0119]-[0120] teaching that the reporter moiety can be a nitrogen atom covalently linked to the methylene carbon of a substituted or unsubstituted N-alkylated acetic acid moiety wherein the substituted or unsubstituted methylene group but not the carboxylic acid group is part of the reporter.  The carboxylic acid group can be used to link the reporter to the linker.  The nitrogen atom can be alkylated with one, two or three groups.  For example the moiety comprising the nitrogen atom can be a substituted secondary amine such as dimethylamine, diethylamine or dipropylamine.  The reporter moiety can also be a 5, 6 or 7 membered heterocyclic ring comprising a ring nitrogen atom that is N-alkylated with a substituted or unsubstituted acetic acid moiety to which the analyte is linked through the carbonyl carbon of the N-alkyl acetic acid moiety wherein the substituted or unsubstituted methylene group but not the carboxylic acid group is part of the reporter.  The heterocyclic ring can be aromatic or non-aromatic.  Thus, the reporter moiety can be represented by formula Y-J- wherein the group Y can represent the 5, 6 or 7 membered heterocyclic ring and the group J can represent the substituted or unsubstituted methylene group of the acetic acid moiety.  The heterocyclic ring can be substituted or unsubstituted.  For example, substituents of the heterocyclic moiety can include alkyl, alkoxy and/or aryl groups.  The substituents can comprise protected or unprotected groups, such as amine, hydroxyl or thiol groups, suitable for linking the analyte to a support.  The heterocyclic ring can comprise additional heteroatoms such as one or more silicon, nitrogen, oxygen and/or sulfur atoms.  One 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the reporter groups of Li with the piperazine groups of Pillai with the carbonyl bonded to the ring adjacent to a nitrogen in the ring because as shown by Xiang, there is an expectation that an immonium ion will form when a carbonyl is separated from a nitrogen by either a methylene or a methane carbon as shown by the structures of Li and Xiang and those skill in the synthesis of piperazines would have recognized that a 2 carboxy substitution is a usable variation of N-carboxy substituted piperazines as shown by Bower.  Specific substitutions on the piperazine ring are within the scope of the Pillai disclosure and also within the substitutions allowed by Li.  
Claims 1-2, 4-5, 7-17, 19, 21 and 23-47 are rejected under 35 U.S.C. 103 as being unpatentable over Pillai in view of Bower, Xiang and Li (all as described above).  Pillai does not teach piperazine reporters with the claimed bonding structure.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to bond the carbonyl group adjacent to the bond that breaks in the Pillai piperazine structure directly to the carbon adjacent the nitrogen of the piperazine ring because it is within the broad scope of the Pillai disclosure and as shown by Li and Xiang it would result in a structure that is similar to the iTRAQ and DiLeu structures known to produce a strong immonium ion on collisional dissociation as taught by Xiang and as shown by Xiang, there is an expectation that an immonium ion will form when a carbonyl is separated from a nitrogen by either a methylene or a methane carbon as shown by the structures of Li and Xiang and those skill in the synthesis of piperazines would have recognized that a 2 carboxy substitution is a usable variation of N-carboxy substituted piperazines as shown by Bower.  Specific substitutions on the piperazine ring are within the scope of the Pillai disclosure and also within the substitutions allowed by Li.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,527,629. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 is of a scope that it covers the reporter structure found in claim 9j) so that one practicing the invention claimed in that claim will inherently infringe instant claim 2.  Likewise instant claim 1 includes a mass label structure of X-L-M-Re that is within the scope of patented claim 1 and specifically claims a reporter structure as found in patent claim 9j), thus one cannot practice the invention of claim 9j) without infringing instant claim 1.
Claims 18, 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's arguments filed May 19, 2021 have been fully considered but they are not persuasive.  In response to the claim changes an indication that certain claims would be allowable if appropriately amended has been made, the obviousness rejection has been modified and obviousness-type double-patenting rejection has been maintained.  
With respect to the obviousness-type double-patenting rejection, applicant did not present any arguments so it is still deemed to be proper.  
With respect to the obviousness rejection, applicant’s argument that the current invention corrects problems of the past related to using heavy oxygen labels, it is found to be not commensurate in scope with the claims.  Most of the claims are of a scope that heavy oxygen is within the scope of the claims.  Moreover it is specifically listed (18O) or indicated with an asterisk next to oxygen in claims 8, 10, 13, 17, 19, 21, 23, 25-26, 28-29 and 31.  Thus the argument is not persuasive.  
With respect to claim 4, the only requirement is that R2 is hydrogen.  In other words the position adjacent to the nitrogen that is adjacent to the carbon bonded to the linking moiety/cleavable bond is bonded to hydrogen.  In figures 1-2 of Pillai both pyrazine nitrogens are adjacent to carbons that are bonded to hydrogen.  Thus one of ordinary skill would have found it obvious to leave the carbon adjacent to the pyrazine ring nitrogen ring adjacent to the ring carbon bonded to the linking moiety/cleavable bond in combination with shifting the linking moiety/cleavable bond to a position adjacent to one of the ring nitrogens.  
With respect to claims 5 and 47, the requirement is that R3 is respectively an isopropyl or isobutyl group, isopropyl or isobutyl groups are homologs in series with the methyl group as shown by the piperazine syntheses of the newly cited and applied Bower patent publication and would have been seen as substantially equivalent to a methyl group for that reason (MPEP 2144.09) and therefore also obvious.  From this it should be clear that within the teachings of the applied references there was basis for even the specific limitations of claims 5 and 47.  Thus that argument is also not persuasive.  
With respect to claims 19, 21, 23, 25-26, 28-29 and 31, the claims were interpreted as only requiring the presence of one or more * in the molecule so that each of the structures of 18O, 13C, 15N or 2H, then claims 24, 27 and 30 have problems that examiner addressed above.  The scope each of these claims appear to be open such that formation of a complete set of molecules would include the various specifically claimed structures.  Thus the subject matter of these claims is also obvious in view of the applied reference combination.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art relates to isobaric mass tags/labels or the synthesis of piperazine moiety containing compounds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797